Exhibit 10.2

CONSENT AND FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT

THIS CONSENT AND FIRST AMENDMENT to Second Amended and Restated Loan and
Security Agreement (this “Amendment”) is entered into as of July __, 2019, by
and among SILICON VALLEY BANK, a California corporation (“Bank”), as collateral
agent (in such capacity, “Collateral Agent”), Bank in its capacity as a Lender,
MIDCAP FUNDING III TRUST, and MIDCAP FINANCIAL TRUST (individually and
collectively, jointly and severally, “MidCap”) (together with Bank, each a
“Lender” and collectively, the “Lenders”), and CLEARSIDE BIOMEDICAL, INC., a
Delaware corporation (“Borrower”).

Recitals

A.Lenders and Borrower have entered into that certain Second Amended and
Restated Loan and Security Agreement dated as of May 14, 2018 (as the same may
from time to time be amended, modified, supplemented or restated, the “Loan
Agreement”).  Lenders have extended credit to Borrower for the purposes
permitted in the Loan Agreement.  

B.Borrower has informed Lenders that it desires to grant an exclusive license to
Aura Biosciences, Inc., a Delaware corporation (“Aura”), to develop and
commercialize certain Licensed Products (as such term is defined in the License
Agreement) on a worldwide basis, pursuant to the terms of that certain License
Agreement by and between Aura and Borrower dated as of July __, 2019 and
attached hereto as Annex I (the “License Agreement”).  In connection therewith,
Aura has agreed, among other things, to pay to Borrower an upfront payment in
the amount of Fifty Thousand Dollars ($50,000) plus various conditional payments
and royalties.

C.Section 7.1 of the Loan Agreement provides that Borrower shall not convey,
sell, lease, transfer, assign, or otherwise dispose of all or any part of its
business or property without Lenders’ prior written consent.  Section 7.5 of the
Loan Agreement provides that Borrower shall not create, incur allow or suffer
any Lien on its property or agree with any Person not to encumber its
Intellectual Property except to the extent permitted under Section 7.1 of the
Loan Agreement or in the definition of “Permitted Liens” contained therein.

D.Borrower has requested that Lenders consent to Borrower’s entry into and
performance of the License Agreement and agree that entry into and performance
under the License Agreement will not violate sections 7.1 or 7.5 of the Loan
Agreement.

E.Lenders have agreed to so consent to Borrower’s entry into the License
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

 



--------------------------------------------------------------------------------

 

2.Consent.  Subject to the terms of Section 7 below, Lenders hereby consent to
Borrower’s entry into and performance of the License Agreement.

3.Amendments to Loan Agreement.

3.1Section 14.1 (Definitions).  The following defined term and its respective
definition hereby is added to Section 14.1 of the Loan Agreement to read in its
entirety as follows:

“Aura License” means that certain License Agreement by and between Aura
Biosciences, Inc., a Delaware corporation (“Aura”) and Borrower dated as of July
__, 2019, pursuant to which Borrower has granted Aura an exclusive license to
develop and commercialize certain Licensed Products (as such term is defined
therein) on a worldwide basis.

3.2Section 14.1 (Definitions).  The defined term “Permitted License” set forth
in Section 14.1 of the Loan Agreement hereby is amended and restated in its
entirety to read as follows:

“Permitted License” is (a) any non-exclusive license of patent rights of
Borrower or its Subsidiaries so long as all such Permitted Licenses are grated
to third parties in the ordinary course of business, do not result in a legal
transfer of title to the licensed property, and have been granted in exchange
for fair consideration, (b) any exclusive license of patent rights of Borrower
or its Subsidiaries so long as such Permitted Licenses do not result in a legal
transfer of title to the licensed property, are exclusive solely as to discrete
geographical areas outside of the United States, and have been granted in
exchange for fair consideration, and (c) the Aura License.

4.Representations and Warranties.  To induce Lenders to enter into this
Amendment, Borrower hereby represents and warrants to Lenders as follows:

4.1Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3The organizational documents of Borrower delivered to Lenders on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect.

5.Integration.  This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

6.Ratification of Perfection Certificate.  Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in a
certain Perfection Certificate dated on or prior to the Effective Date and
acknowledges, confirms and agrees that the disclosures and information Borrower
provided to Lenders in such Perfection Certificate have not changed, as of the
date hereof.

2



--------------------------------------------------------------------------------

 

7.Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

8.Effectiveness.  This Amendment shall be deemed effective upon (a) the due
execution and delivery to Lenders of (i) this Amendment by each party hereto,
and (ii) a fully-executed copy the License Agreement together with all other
documents entered into in connection therewith, and (b) Borrower’s payment to
Lenders of all Lenders’ Expenses due and owing as of the date hereof, which may
be debited from any of Borrower’s accounts at Bank.

9.Governing Law.  This Amendment and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of California.

[Balance of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BORROWER:

 

 

 

 

 

CLEARSIDE BIOMEDICAL, INC.

 

 

 

 

 

By /s/ Leslie Zacks

 

 

Name: Leslie Zacks

 

 

Title: General Counsel

 

 

 

 

 

 

COLLATERAL AGENT AND LENDER:

 

 

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

By: /s/ Myron O. Jensen

 

 

Name: Myron O. Jensen

 

 

Title: Vice President

 

 

 

 

 

 

LENDERS:

 

 

 

 

 

ELM 2016-1 TRUST

 

 

 

 

 

By: MidCap Financial Services Capital Management, LLC, as Servicer

 

 

 

 

 

By: /s/ John O’Dea

 

 

Name:  John O’Dea

 

 

Title:    Authorized Signatory

 

 

 

 

 

ELM 2018-2 TRUST, as Assignee

 

 

 

 

 

By: MidCap Financial Services Capital Management, LLC, as Servicer

 

 

 

 

 

By: /s/ John O’Dea

 

 

Name:  John O’Dea

 

 

Title:    Authorized Signatory

 

 

 

[Signature Page to Consent and First Amendment to Second Amended and Restated
Loan and Security Agreement]

 



--------------------------------------------------------------------------------

 

 

ANNEX 1

 

LICENSE AGREEMENT

 

 

 

